t c no united_states tax_court michael craig petitioner v commissioner of internal revenue respondent docket no 14649-o1l filed date on date r mailed to p a final notice_of_intent_to_levy final notice for and on the same day r mailed to p a final notice for on date p timely requested a hearing under sec_6330 i r c hearing as to both final notices subsequently r’s appeals officer a held with p an equivalent_hearing under sec_301_6330-1 proced admin regs a informed p at the equivalent_hearing that p was not allowed a hearing because a mistakenly believed p’s request for a hearing was untimely a later issued to p a decision letter sustaining the proposed levy held the determination reflected in the decision letter coupled with p’s timely petition to this court with respect thereto serves to invoke this court’s jurisdiction under sec_6330 i r c michael craig pro_se anne w durning for respondent opinion laro judge petitioner while residing in scottsdale arizona petitioned the court under sec_6330 to review respondent’s determination as to his proposed levy upon petitioner’s property respondent proposed the levy to collect federal income taxes of approximately dollar_figure for dollar_figure for dollar_figure for and dollar_figure for currently the case is before the court on respondent’s motion for summary_judgment under rule and to impose a penalty against petitioner under sec_6673 petitioner has filed with the court a response to respondent’s motion we decide as a matter of first impression whether the court has jurisdiction under sec_6330 given that respondent has never issued to petitioner a notice_of_determination with respect to a hearing described in sec_6330 hearing’ ' we use the term approximately because these amounts were computed before the present proceeding and have since increased on account of interest the parties and the treasury regulations refer to the hearing described in sec_6330 as a collection_due_process_hearing or a cdp hearing for short that term is not used in either sec_6330 or the legislative_history underlying the promulgation of that section the legislative_history refers to the hearing as a pre-levy hearing h conf rept at continued -3- respondent acknowledges that petitioner was entitled to and should have been given a hearing all the same respondent argues the court has jurisdiction to decide this case respondent argues that respondent’s failure to grant petitioner’s timely request for a hearing was harmless error because petitioner was offered and attended an equivalent_hearing under sec_301_6330-1 proced admin regs equivalent_hearing and received a decision letter decision letter as to the equivalent_hearing we hold that we have jurisdiction also we shall grant respondent’s motion for summary_judgment and we shall impose a dollar_figure penalty against petitioner unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background a income_tax returns for and petitioner and his wife lorraine craig ms craig did not file timely federal_income_tax returns for and on date respondent prepared and filed substitutes for returns for those years under sec_6020 in preparing the substitutes for returns respondent relied on information continued 1998_3_cb_747 we refer to it asa hearing received from the bureau of labor statistics on date and on date petitioner and ms craig filed joint and federal_income_tax returns respectively those returns were treated by respondent as amended returns on date petitioner and ms craig filed a joint federal_income_tax return on date respondent issued a notice_of_deficiency to petitioner and ms craig the notice determined that petitioner and ms craig were liable for deficiencies in their and federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 s6 dollar_figure sec_441 big_number big_number big_number big_number big_number petitioner and ms craig petitioned the court with respect to the notice on date on date petitioner and ms craig signed a stipulated decision this decision listed the deficiencies in federal_income_tax due from petitioner and ms craig in accordance with the notice_of_deficiency and provided that effective upon the entry of the decision by the court petitioners petitioner and ms craig waive the restriction contained in sec_6213 prohibiting assessment and collection of the deficiencies and additions to the tax plus statutory interest until the -5- decision of the tax_court has become final that stipulated decision was entered by the court on date on date on the basis of the stipulated decision respondent assessed the and federal_income_tax liabilities of petitioner and ms craig b income_tax return for on date petitioner filed a federal_income_tax return on the basis of this return respondent assessed petitioner’s tax_liability for on date c reguest for a hearing on date respondent mailed to petitioner and ms craig a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing final notice for and on the same day respondent mailed to petitioner a final notice for both final notices were signed by a chief of the irs automated collection branch in ogden utah these notices informed petitioner and ms craig of respondent’s intent to levy upon their property pursuant to sec_6331 and their right under sec_6330 to a hearing with respondent’s office of appeals appeals enclosed with the final notices were copies of forms request for a collection_due_process_hearing on date petitioner requested timely the referenced hearing for and by mailing to respondent a letter accompanied by two forms - the first for and and the second for petitioner signed the letter but he did not sign the forms in that letter petitioner requested a hearing and stated the following disagreement with the proposed levy this letter constitutes my request for a collection_due_process_hearing as provided for in code sec_6320 and sec_6330 with regards to the final notice -- notice_of_intent_to_levy at issue since sec_6330 c requires that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met i am requesting that the appeals officer have such verification with him at the collection_due_process_hearing and that he send me a copy such verification within days from the date of this letter in the absence of any such hearing and if you fail to send me the requested treasury_department regulations and delegation orders within days from the date of this letter then i will consider this entire matter closed if you do attempt to take any enforcement action against me without according me the hearing requested and without sending me the documentation reguested you will be violating numerous laws which i will identify in a lawsuit against you and the government on date the ogden service_center returned the requests to petitioner and ms craig because the forms were not signed two identical letters with respect to and with respect to sent to petitioner with forms stated we are returning your form request for a collection_due_process_hearing because you did not sign it if you have not been able to work out a solution to your tax_liability and still want to request a hearing with the irs office of appeals you need to complete and sign the form -j- if we do not hear from you by date we may take enforcement action without notifying you further on date the ogden service_center received from petitioner two signed forms for and and for respectively which stated this form was not signed voluntarily but under duress not wishing to give the i r s or it’s agents any cause to deny or delay the due process hearing guaranteed to me by law as per sec_6330 my signature on this document does not give even tacit agreement that the statutory period of limitations for collection be suspended during the collection_due_process_hearing and any subsequent judicial review on date the appeals officer held with petitioner an equivalent_hearing at the equivalent_hearing the appeals officer explained to petitioner that it was an equivalent_hearing and not a hearing the appeals officer then reviewed and showed to petitioner forms certificate of assessments payments and other specified matters the forms were dated date and were for and on date after the equivalent_hearing the appeals officer sent the forms to petitioner on date the appeals officer issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or ie the decision letter for and the decision letter sustained the proposed collection action against petitioner the decision letter stated that petitioner did not have the right to judicial review of the -8- decision set forth in the decision letter the decision letter stated your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or discussion a jurisdiction under sec_6330 we decide for the first time whether we have jurisdiction under sec_6330 in the setting at hand we conclude that we do we set forth the relevant text of sec_6330 in an appendix sec_6330 is the specific provision that governs our jurisdiction to review a proposed collection action our jurisdiction under that section depends upon the issuance of a valid notice_of_determination and a timely petition for review e g 114_tc_176 see also 117_tc_159 see generally 114_tc_492 the notice_of_determination provided for in sec_6330 is froma jurisdictional perspective the equivalent of a notice_of_deficiency here petitioner has timely filed a petition with this court thus we are left to decide whether respondent has the decision letter was sent to petitioner on oct continued -9- made a determination within the meaning of sec_6330 d which we have jurisdiction to review respondent acknowledges that petitioner did not have the hearing described in sec_6330 all the same respondent argues the decision letter issued to petitioner as to the equivalent_hearing reflects a determination sufficient to invoke the court’s jurisdiction under sec_6330 we agree the treasury_department regulations interpreting sec_6330 recognize specifically that there are two types of hearings which may be conducted by appeals in connection with sec_6330 ie hearings and equivalent hearings as explained below the treasury_department regulations state that an appeals officer will consider at an equivalent_hearing the same issues as at a hearing and that the contents of the decision letter that results from an equivalent_hearing will generally be the same as in the notice_of_determination that results from a hearing as to a hearing the statute provides that a taxpayer has a right to a hearing with an appeals officer before a levy may be made upon his or her property if the hearing is timely requested by the taxpayer sec_6330 a a b and b continued and the petition was postmarked date whereas the petition was actually filed by the court when received on date the approximately 6-week delivery time was attributable to delays in the receipt of mail experienced by the court because of anthrax the statute provides further that at the hearing the taxpayer may raise any relevant matter set forth in sec_6330 and that the appeals officer shall make a determination as to those matters sec_6330 and d see also sec_301_6330-1 proceed admin regs regulations interpreting sec_6330 provide that the appeals officer must issue a notice_of_determination to any taxpayer who timely requests a hearing the statute gives a taxpayer the right to contest the appeals officer’s determination in the appropriate judicial forum sec_6330 and precludes respondent from proceeding with the proposed levy that is the subject of the hearing while the hearing and any appeals thereof are pending sec_6330 the statute provides that the applicable periods of limitation the regulations provide further that in general the notice_of_determination must set forth the appeals officer’s findings and decisions sec_301_6330-1 q a-e8 proced admin regs more specifically the notice_of_determination must state whether respondent met the requirements of any applicable law or administrative procedure resolve any issue appropriately raised by the taxpayer relating to the unpaid tax decide any appropriate spousal defenses raised by the taxpayer decide any challenge made by the taxpayer to the appropriateness of the collection action respond to any offers by the taxpayer for collection alternatives address whether the proposed collection action represents a balance between the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary set forth any agreements that appeals reached with the taxpayer any relief given the taxpayer and any actions which the taxpayer or respondent are required to take and advise the taxpayer of the right to seek judicial review within days of the date of the notice_of_determination id under sec_6502 sec_6531 or sec_6532 are suspended for the same period sec_6330 whereas the above-stated rules for a hearing are provided explicitly in the statute the rules for an equivalent_hearing have their genesis in the statute’s legislative_history and the regulations implementing congressional intent as gleaned from that history see h conf rept pincite 1998_3_cb_1020 in the event that a taxpayer does not timely request a hearing the secretary must provide a hearing equivalent to the hearing if later requested by the taxpayer cf johnson v commissioner aftr 2d ustc par big_number d or ‘equivalent hearing’ is provided for only by regulation and is not mandated by sec_6330 itself the scheme of the regulations as they apply to egquivalent hearings generally follows the statutory scheme for hearings under the regulations any taxpayer who fails to timely request a hearing may receive an equivalent_hearing sec_301_6330-1 proced admin regs the equivalent_hearing like the hearing is held with appeals and the appeals officer considers the same issues which he or she would have considered had the equivalent_hearing been a hearing id the appeals officer also generally follows the same procedures at an equivalent_hearing which he or she would have followed had the equivalent_hearing been a hearing id although the appeals --12 - officer concludes an equivalent_hearing by issuing a decision letter as opposed to a notice_of_determination the different names which are assigned to these documents are merely a distinction without a difference when it comes to our jurisdiction over this case where a hearing was timely requested the decision letter contains all of the information required by sec_301_6330-1 q a-e8 proced admin regs to be included in a notice_of_determination but for the fact that the decision letter ordinarily states in regard to most issues that a taxpayer may not as opposed to may seek judicial review of the decision id cf sec_301_6330-1 q a-i5 proced admin regs taxpayer may in certain cases contest in court the appeals officer’s decision in an equivalent_hearing to deny a claim for relief from joint liability under sec_6015 under the facts herein where appeals issued the decision letter to petitioner in response to his timely request for a hearing we conclude that the decision reflected in the decision letter issued to petitioner is a determination for purposes of sec_6330 cf 116_tc_263 decision reflected in a decision letter nor do we find a distinction for purposes of our jurisdiction in the fact that the treasury department’s regulations provide that a taxpayer’s request for an equivalent_hearing neither automatically suspends the levy actions which are subject of the hearing nor the running of any period of limitations under sec_6502 sec_6531 or sec_6532 sec_301 q a-i1 and proced admin regs --13- was not a determination under sec_6330 where the taxpayer’s request for a hearing was untimely nelson v commissioner tcmemo_2002_264 same lopez v commissioner tcmemo_2001_228 same the fact that respondent held with petitioner a hearing labeled as an equivalent_hearing rather than a hearing labeled as a hearing and that respondent issued to petitioner a document labeled as a decision letter rather than a document labeled as a notice_of_determination does not erase the fact that petitioner received a determination within the meaning of sec_6330 we hold that we have jurisdiction to decide this case b respondent’s motion for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there 1s no genuine issue of material fact and factual -14- inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 petitioner has raised no genuine issue as to any material fact accordingly we conclude that this case is ripe for summary_judgment sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person’s property the secretary must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been provided with notice and the opportunity for an administrative review of the matter in the form of a hearing before appeals and if dissatisfied with judicial review of the administrative determination 115_tc_35 goza v commissioner t c pincite in the event of such a judicial review the court’s standard of review depends on whether the underlying tax_liability is at issue the court --15- reviews a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue the court reviews the other administrative determinations for abuse_of_discretion 114_tc_604 a taxpayer’s underlying tax_liability may be at issue only if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 b with respect to and petitioner received a notice_of_deficiency and petitioned the court with respect thereto it follows that petitioner’s underlying tax_liability for and is not at issue accordingly we review respondent’s determination for these years for abuse_of_discretion with respect to petitioner neither received a notice_of_deficiency nor had an opportunity to dispute the underlying tax_liability whereas the appeals officer did not allow petitioner to raise at the equivalent_hearing the underlying tax_liability for that year respondent now recognizes that it was error to do so e to not allow petitioner to dispute the underlying tax_liability for see 119_tc_140 we review petitioner’s underlying tax_liability for on a de novo basis -1 petitioner asserts in his petition the following allegations of error as to and a the appeals officer violated the law by not presenting petitioner with the verification from the secretary as required by code sec_6330 c and c a b no statutory notice_and_demand for payment was ever sent to petitioner in accordance with the provisions and requirements of code sec_6303 sec_6321 and sec_6331 c no regulation exists as referred to in code sec_6001 and sec_6011 that requires petitioner to pay the tax at issue d no valid statutory_notice_of_deficiency was sent to petitioner e no valid assessment showing an amount due could have been assessed from petitioner’s returns f no other returns exist from which an assessment could have complied with the provisions of sec_26 usc a g no statute in the internal_revenue_code establishes the existence of the underlying liability as referred to in c b and the united_states will not be able to identify for this court any statute that refers to any such tax_liability as for example code sec_4401 sec_5005 and sec_5703 do with respect to wagering distilled_spirits and tobacco taxes h no statute in the internal_revenue_code establishes a regquirement to pay the income_tax at issue as for example code sec_4401 sec_5007 a and b do with respect to federal wagering alcohol and tobacco taxes i the notice received by petitioner notifying him of his right to a hearing was not signed by the secretary or_his_delegate as required by sec_6330 we turn to address these allegations first petitioner alleges that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we disagree sec_6330 does not require the appeals officer to rely upon a particular document eg the summary record itself rather than transcripts of account in order to satisfy this verification requirement kuglin v commissioner tcmemo_2002_51 see also weishan v commissioner tcmemo_2002_88 nor does it mandate that the appeals officer actually give a taxpayer a copy of the verification upon which the appeals officer relied sec_6330 sec_301_6330-1 proced admin regs see also 118_tc_162 given the additional fact that petitioner was actually given copies of the relevant forms which are a valid verification that the requirements of any applicable law or administrative procedure have been met 118_tc_365 mudd federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record of assessment must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proceed admin regs the record shows that in addition to forms petitioner received imf mcc transcripts of account for and those transcripts of petitioner’s account for respective years also contained all the information required under sec_301_6203-1 proced admin regs --18- v commissioner tcmemo_2002_204 howard v commissioner tcmemo_2002_81 mann v commissioner tcmemo_2002_48 we hold that the assessments were valid kuglin v commissioner supra see also duffield v commissioner tcmemo_2002_53 and the appeals officer satisfied the verification requirement of sec_6330 yacksyzn v commissioner tcmemo_2002_99 cf 117_tc_117 petitioner has not demonstrated in this proceeding any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in forms second petitioner alleges that no statutory notice_and_demand for payment was sent to him we disagree the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof sec_6303 if mailed this notice_and_demand is required to be sent to the taxpayer’s last_known_address id forms show that respondent sent petitioner notices of balance due on the same dates that respondent made assessments against petitioner for the subject years a notice of balance due constitutes a notice_and_demand for payment under sec_6303 schaper v commissioner tcmemo_2002_203 in addition petitioner received numerous final -1 q- notices notices of intention to levy as well as notices of deficiency receipt of which petitioner does not dispute these numerous notices were sufficient and met the requirements of sec_6303 7_f3d_137 9th cir 953_f2d_531 9th cir weishan v commissioner supra the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 908_f2d_521 9th cir third petitioner alleges that the final notice is invalid because it was not signed by the secretary or_his_delegate as required by sec_6330 we disagree for purposes of sec_6330 either the secretary or_his_delegate eg the commissioner may issue a final notice_of_intent_to_levy sec_7701 a b and a a see also sec_301_6330-1 proced admin regs here the authority to levy on petitioner’s property was delegated to the automated collection branch chiefs pursuant to delegation_order no rev effective date internal_revenue_manual sec_1 date wilson v commissioner tcmemo_2002_242 consistent with this delegation of authority the final notice on intent to levy in this case which was - executed by the chief of the automated collection branch in ogden utah was valid as to petitioner’s remaining allegations each allegation is a shop-worn frivolous contention which we perceive no need to refute with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say the internal_revenue_code establishes the existence of his underlying tax_liability and requires him to pay income_tax tolotti v commissioner tcmemo_2002_86 petitioner is a taxpayer subject_to the federal_income_tax see secs l c a compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir petitioner is required to file an income_tax return sec_6012 and petitioner’s failure to report tax on a return does not prevent the commissioner from determining a deficiency in his federal_income_tax sec_6211 sec_6212 see monaco v commissioner tcmemo_1998_284 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended - collection action or offer alternative means of collection these issues are now deemed conceded rule b for the foregoing reasons we sustain respondent’s determination as to the proposed levy as a permissible exercise of discretion c respondent’ s motion to impose a penalty against petitioner we now turn to the requested penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless we have repeatedly indicated our willingness to impose such penalties in lien and levy review proceedings 118_tc_365 hoffman v commissioner tcmemo_2000_198 moreover we have imposed penalties in such proceedings when the taxpayer has raised frivolous and groundless arguments as to the legality of the federal tax laws yacksyzn v commissioner tcmemo_2002_99 watson v commissioner tcmemo_2001_213 davis v commissioner tcmemo_2001_87 in accordance with the firmly established law set forth above we conclude that petitioner’s positions in this proceeding -22 -- are frivolous and or groundless ’ we also conclude from the record that petitioner has instituted and maintained this proceeding primarily for delay accordingly pursuant to sec_6673 we require him to pay to the united_states a penalty of dollar_figure we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent ’ the appeals officer directed petitioner’s attention to our decision in 115_tc_576 wherein taxpayers advancing frivolous and groundless claims and instituting proceedings under sec_6330 for the purpose of delay were given an unequivocal warning that the court would impose penalties in addition petitioner received a copy of our opinion in that case that opinion was sent to him by the appeals officer after the equivalent_hearing -23- appendix sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy --- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made such notice shall be required only once for the taxable_period to which the unpaid tax specified in paragraph a relates time and method for notice ---the notice required under paragraph shall be-- a given in person b left at the dwelling or usual place of business of such person or c sent by certified or registered mail return receipt requested to such person’s last_known_address not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period information included with notice --- the notice required under paragraph shall include in simple and nontechnical terms--- b the right of the person to request a hearing during the 30-day period under paragraph - 4a-- bo right to fair hearing -- in general --if the person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals c matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation ----the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer- in-compromise ---- basis for the determination ----the determination by an appeals officer under this subsection shall take into consideration--- -2 a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary certain issues precluded --an issue may not be raised at the hearing if-- a the issue was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding and b the person seeking to raise the issue participated meaningfully in such hearing or proceeding d proceeding after hearing --- judicial review of determination ---- the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall -- have days after the court determination to file such appeal with the correct court e suspension of collections and statute_of_limitations --- in general -- if a hearing is requested the levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 relating to collection after assessment sec_6531 relating to criminal prosecutions or sec_6532 relating to the suits shall be suspended for the period during which such hearing and appeals therein are pending in no event shall any such period expire before the 90th day after the day on which there is a final_determination in such hearing
